                   Case 19-10165-BLS           Doc 11      Filed 01/30/19        Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
         CONSOLIDATED INFRASTRUCTURE :
         GROUP, INC.,1                                         : Case No. 19-10165 (BLS)
                                                               :
                           Debtor.                             :
                                                               :
---------------------------------------------------------------x

                             AGENDA FOR FIRST DAY HEARING
                            AND INDEX OF FIRST DAY PLEADINGS2

A.       Voluntary Petition:

1.       Consolidated Infrastructure Group, Inc. [Docket No. 1 – filed January 30, 2019]

B.       Declaration of Michael G. Johnson in Support of Debtor’s Chapter 11 Petition and First
         Day Pleadings [Docket No. 10 – filed January 30, 2019]
C.       First Day Motions:
2.       Application of Debtor for Entry of an Order Appointing Omni Management Group,
         Inc. as Claims and Noticing Agent Effective as of Petition Date [Docket No. 2 –
         filed January 30, 2019]

3.       Motion of the Debtor for Entry of Interim and Final Orders (I) Authorizing the
         Continued Use of the Debtor’s Cash Management System; (II) Granting an Extension
         of Time to Comply with 11 U.S.C. § 345(b) Deposit and Investment Requirements;
         and (III) Scheduling a Final Hearing on the Motion [Docket No. 3 – filed January 30,
         2019]

4.       Motion of the Debtor for Entry of Interim and Final Orders (A) Authorizing the
         Debtor to Pay or Honor Prepetition Obligations to Certain Critical Vendors and (B)
         Authorizing Banks to Honor and Process Checks and Transfers Related to Such
         Critical Vendors Obligations [Docket No. 4 – filed January 30, 2019]



1
        The last four digits of the Debtor’s federal tax identification number are (6870). The mailing address for
the Debtor is 11620 Arbor Street, Omaha, Nebraska 68144.
2
        Upon receiving the date and time of the first day hearing (the “First Day Hearing”) from the assigned
Judge’s chambers, the above-captioned debtor will file and serve a notice of the First Day Hearing in accordance
with Rule 9013-1(m)(iii) of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy
Court for the District of Delaware. All motions and other pleadings referenced herein are available online at the
following address: https://omnimgt.com/CIG.


RLF1 20714822v.1
                   Case 19-10165-BLS   Doc 11    Filed 01/30/19   Page 2 of 2



5.       Motion of the Debtor for Entry of Interim and Final Orders (I) Authorizing the
         Debtor’s Proposed Form of Adequate Assurance of Payment, (II) Establishing
         Procedures for Resolving Objections by the Utility Company, and (III) Prohibiting
         the Utility Company from Altering, Refusing, or Discontinuing Service [Docket No.
         5 – filed January 30, 2019]

6.       Motion of the Debtor for Entry of Interim and Final Orders Authorizing the Debtor
         to (I) Continue its Insurance Policies, (II) Pay Prepetition and Postpetition
         Obligations in Respect Thereof, and (III) Continue Performance Under the Premium
         Financing Agreement [Docket No. 8 – filed January 30, 2019]

7.       Motion of the Debtor for Entry of an Order Authorizing the Debtor to Pay Certain
         Prepetition Taxes [Docket No. 6 – filed January 30, 2019]

8.       Motion of the Debtor for Entry of Interim and Final Orders (I) Authorizing the
         Debtor to Pay Certain Prepetition Wages and Compensation and Maintain and
         Continue Employee Benefit Programs in the Ordinary Course and (II) Authorizing
         Banks to Honor and Process Checks and Transfers Related to Such Employee
         Obligations [Docket No. 7 – filed January 30, 2019]

9.       Motion of the Debtor for Entry of Interim and Final Orders Authorizing the Debtor
         to Obtain Postpetition Secured Financing, Modifying the Automatic Stay and
         Granting Related Relief [Docket No. 9 – filed January 30, 2019]

 
Dated: January 30, 2019                    RICHARDS, LAYTON & FINGER, P.A.
       Wilmington, Delaware
                                           /s/ Daniel J. DeFranceschi
                                           Daniel J. DeFranceschi (No. 2732)
                                           Russell C. Silberglied (No. 3462)
                                           Paul N. Heath (No. 3704)
                                           Zachary I. Shapiro (No. 5103)
                                           One Rodney Square
                                           920 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 651-7700
                                           Facsimile: (302) 651-7701
                                           Email: defranceschi@rlf.com
                                                  silberglied@rlf.com
                                                  heath@rlf.com
                                                  shapiro@rlf.com

                                           Proposed Counsel to the Debtor and
                                           Debtor in Possession




                                             2
RLF1 20714822v.1
